In an action, inter alia, to recover damages for fraudulent conveyance and conversion of assets in which the plaintiff had a security interest, the defendant Drug Guild Distributors, Inc., appeals from so much of an order of the Supreme Court, Kings County (Barasch, J.), dated April 11, 1996, as denied its cross motion for summary judgment dismissing the amended complaint insofar as asserted against it.
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, the amended complaint is dismissed insofar as asserted against the defendant Drug Guild Distributors, Inc., and the action against the remaining defendants is severed.
The only cause of action in the amended complaint alleged against the defendant Drug Guild Distributors, Inc. (hereinafter Drug Guild), was one that sounded in civil conspiracy. However, New York does not recognize civil conspiracy as an independent cause of action (see, Fisher v Bristol Meyers, 224 AD2d 657; Walters v Pennon Assocs., 188 AD2d 596; New Dimensions Spa v Fitness Place Rockville Centre, 187 AD2d 493; Sutton & Edwards v Samuels, 187 AD2d 501). Therefore, Drug Guild’s cross motion for summary judgment dismissing the amended complaint insofar as asserted against it should have been granted. Rosenblatt, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.